DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 10/15/2021 is acknowledged.  The traversal is on the ground(s) that the method is amended to cover the distinction between the two groups.  This is not found persuasive because distinction between the two groups can still be shown. The method as claimed can be used to make another and materially different product that does not require the second flow circuit structure which is disposed at the first portion.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/15/2021.
Specification
The disclosure is objected to because of the following informalities:
“ribs 28” in paragraphs 0017 should read --support structure 28--.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support member” in claims 6 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review in the specification (paragraphs 0017-0018 and Figs. 2 and 3) indicates that a rod positioned at center of the heat exchanger 10 is the corresponding structure of the “support member”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “the second flow circuit structure is connected to the first flow circuit structure”. However, it contradicts with its parent claim 9 which the second flow circuit structure is unconnected from the first flow circuit structure. It is unclear if the two structures are completely and physically unconnected or is physically connected at certain locations.
Further, the term “remote” in “at an axially remote location” is a relative term which renders the claim indefinite. The term "remote" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of a distance constitute “remote” in this case.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘062 (CH 591062 A5).
Regarding claim 1, ‘062 (Figs. 5-7) discloses a heat exchanger comprising: a first flow circuit structure (tube bundle 20 with collectors 21, Fig. 5) having at least a first portion (at the tube bundle 20) defined by a plurality of conduits (the tubes in the bundle 20); and
a second flow circuit structure (a cylindrical structure with walls 27 and 28; and steel liner 3 for shell side flow ,see Fig. 6) having at least a second portion (portion of the cylindrical structure at walls 27 and 28) disposed at the first portion (the walls surround the tubes in the bundle 20) such that walls (27 and 28) of the second portion are disposed between the conduits and are free to move relative to the conduits (the walls 27 and 28 as shown in Fig. 6 are spaced from the tubes so that they are free to move at least in radial and circumferential directions), fluid flowing through the first flow 
Regarding claim 2, ‘062 further discloses wherein the conduits are separated from the walls by a gap (spacing between the walls 27 and 28 and the tubes as shown in Fig. 6).
Regarding claim 3, ‘062 further discloses conduits are arranged in a plurality of rows (radial rows of the tubes) and the walls are arranged to separate the rows of conduits (walls 27 separate each radial rows of the tubes).
Regarding claim 4, ‘062 further discloses wherein conduits are arranged around an axis (the tubes are provided around a central axis of the shell 3) in a plurality of concentric rows (radial rows of the tubes in Fig. 6), and wherein the plurality of walls comprise cylinders that circumscribe the rows (walls 27 are cylinders that surround the outer side of respective radial rows).
Regarding claim 5, ‘062 further discloses wherein the plurality of walls further comprises one or more ribs (28), wherein the one or more ribs extend radially and connect the cylinders (see Fig. 6).
Regarding claim 7
Regarding claim 8, ‘062 further discloses wherein the ribs extend between the branched inlet and the branched outlet (the walls 28 are within the cylinder walls 27 and they are located between the path of the pipes 22 and the “discharge lines).
Regarding claim 9, ‘062 further discloses wherein the second flow circuit structure is unconnected from the first flow circuit structure such that the second flow circuit structure is in a floating relationship with the first flow circuit structure (the walls 27 and 28 are unconnected with the tube bundle 20 as shown in Fig. 6 so that allows relative movement between the tubes and walls).
Regarding claim 10, ‘062 further discloses the second flow circuit structure is connected to the first flow circuit structure at an axially remote location (the steel liner 3 is connected to the collectors 21 through collector 23 and pipes 22 at location away from the tube bundle 20).
Regarding claim 11, ‘062 further discloses wherein the first portion comprises a heat exchanger core (the structure at tube bundle 20 has a heat exchanger core which provides heat exchange between shell side flow and tube side flow), the core disposed between and in fluid connection with an inlet header (collector 23) and outlet header (“lower collector head”, see paragraph 0055 of the translation), and wherein the second flow circuit structure is connected to the inlet header or the outlet header (the steel liner 3 is connected to the collector 23 as shown in Fig. 5).
Regarding claim 13, ‘062 further discloses wherein the second flow circuit structure is connected to the inlet header or the outlet header by an outermost wall of the second flow circuit structure (the steel liner 3 connects the collector 23, the steel liner 3 is the outermost wall of the cylinder structure), the outermost wall being disposed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘062 (CH 591062 A5) in view of Hawranek (US Patent No. 7,438,122).
Regarding claim 6, ‘062 fails to disclose wherein the second flow circuit structure further comprises a support member, wherein the support member is disposed at a center of the cylinders and supports the one or more ribs.
Hawranek discloses wherein the second flow circuit structure further comprises a support member (channel 160), wherein the support member is disposed at a center of the cylinders and supports the one or more ribs (at center of another outer channel 200 and supports the fins 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second flow circuit structure further comprises a support member, wherein the support member is disposed at a center of the cylinders and supports the one or more ribs in order to provide support for the walls 27 and 28 within the heat exchanger.
Regarding claim 12, ‘062 fails to disclose wherein the second flow circuit structure is connected to the inlet header or the outlet header by a support member disposed at the center of the core and connected to at least one wall of the plurality of walls.
Hawranek discloses the second flow circuit structure (channel 200) is connected to the inlet header or the outlet header (the channel 200 is connected to manifold 150) by a support member (channel 160) disposed at the center of the core (see Fig. 2) and connected to at least one wall of the plurality of walls (the channel 160 is connected to the wall of channel 200 by fins 110).
Therefore, the innermost wall 27 and the center tube bundle 24 can be modified into the structure as disclosed in Hawranek.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second flow circuit structure is connected to the inlet header or the outlet header by a support member disposed at the center of the core and connected to at least one wall of the plurality of walls in ‘062 as taught by Hawranek in order to provide support for the innermost wall 27 within the heat exchanger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763